Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.   	 Applicants’ arguments and amendments filed on 8/11/2022, overcomes the rejections of record, however, the new grounds of rejection as set forth below are necessitated by applicants’ arguments and amendment, and therefore, the following action is Final.
Any objections and/or rejections made in the previous action, and not repeated below, are hereby withdrawn.

Status of the application
3. 	Claims 1-20 are pending in this office action. 
Claims 13-17 have been withdrawn.
 Claims 1-6, 8-12, 18-20 have been rejected. 

Double Patenting
4.	 The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent
and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., Inre Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998): Inre Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); Inre Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); Inre Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actualor provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321 (b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets
all requirements are auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to
Claims 1-6, 8-12 and 18-20 of this application 16/006102 are provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-17 of co-pending Application No. 16/598826. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to a casting composition dispersed in water comprising gelatin of at least 185 kDa with at least 35 wt.% more than 130 kDa; sugar alcohols; sucrose and glucose syrup with a dextrose equivalent above 50 and the water activity less than 0.75. The claims differ in that the instant claims of the present application and the claims of the co-pending application having broader ranges for the compositional constituents whoever the scopes overlap as the composition have the same components, combined in the same way for the same purpose and would work as art render each other to show obvious. 

Claim Rejections - 35 USC § 103
5.	 The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter
as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

6.	 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7. 	Claims 1-3, 5-8, 10-12, 18- 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cao et al. US 2014/0127375 in view of Farber et al. US 2004/0013732 in view of NPL Yang et al. (in J. Food Sci. Nutr. Vol 2 (3), pages 263- 268, 1997) in view of Chang et al. US 2003/0064074 and in view of Oesser et al. (US 2015/0232534) and as evidenced by NPL Cai, C-F et al. (in Molecules 2014, 19, 11211-11230) and as evidenced by NPL total Dry Matter (retrieved on 2021) and as evidenced by NPL Sugar syrup.

8. 	Regarding claims 1, 6, 8, 10, 11, 18- 20, Cao et al. discloses a gel gummy candy food made from gelatin having gel strength of more than 180 Bloom and derived from
hide glue or bone glue (at least in [0018]) and having gelatin 4-10%, sorbitol 6%, 10-50% granulated sugar (at least in [(0019]) to meet claim 1. Therefore, it meets claims 1, 8. Cao et al. also discloses that “performing casting by transferring blended solution (in [0012]). Cao et al. discloses that the composition contains 4-10 percent gelatin, therefore, blending solution comprises 4-10 percent gelatin ([O006]) and blending solution is made by homogeneously stirring and blending ([0011]). Therefore, blending solution is a “pourable homogeneous aqueous solution” as claimed in amended claim 1.

Cao et al. also discloses that the gummy candy can be made using steps including “casting molding” ([0012], [0013]) to meet “A casting compound” of claim 1.
Cao et al. is silent about the claim limitation of
(a) Dry matter content of at least 78 wt. % and/or a water activity of less than 0.75 and
(b) Sugar alcohols.
(c) The mean MW value of gelatin from pig as determined by gel electrophoresis as Claimed in claims 1, 18 and 19 and
(d) Viscosity of glucose syrup having DE 50 or more as claimed in claims 1, 20.
With respect to (a) and (b), Farber et al. discloses that such type of molded gelatin product (at least in [0111]) can include glycerol as solvent and glycerol can be 5- 35% by weight ([0062], [0063]), in one embodiment, 15-17% by weight ([0018]), and in one example 14.82% by weight ([0140]) in order to reduce the amount of water and to make the product having water activity less than 0.7 ([0015],[0016] e.g. final moisture 10-30%). It is also to be noted that Farber et al. discloses that the solvent using glycerol
provides the benefit of having an improved flow characteristics and to serve as humectant ([0061] of Farber et al.). It is known that glycerol belongs to ‘sugar alcohol’.
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Cao et al.by including the teaching of Farber et al. to use glycerol as solvent because glycerol provides the benefit to serve as humectant with desired moisture and water activity, and, additionally, helps dissolving and dispersing of some bioactive ingredients considered for the composition ([0061)).

Therefore, as because glycerol is a sugar alcohol, glycerol 5-35% by weight (at least in Farber et al. [0018], [0062], [0063], [0142]) which is sugar alcohol plus disclosed range amount of sorbitol and starch syrup which is equivalent to glucose syrup as discussed above (at least in [0019] of Cao et al.) will overlap the combined claimed weight range of glucose syrup and sugar alcohol together 25-76 wt.% with claimed dry matter “at least 78 %” as claimed in claim 1. It also meets claims 10, 11.
Regarding ‘dry matter content’, it is to be noted that Farber et al. discloses that the composition contains water activity less than 0.7 Aw having moisture content 10- 30% by weight (at least in [0015], [0018)).
Cao (at least in [0009], [0019] of Cao et al. e.g. [0009], 76-80 brix and final product water 12-20% [0013]) can be modified by Farber et al. in order to have desired water activity of the final product. It is also within the skill of one of ordinary skill in the art to optimize the amounts of the ingredients and moisture content and water activity from the disclosed range amounts which meet the claimed range amounts and to calculate the DM content from the disclosed percent amount of the ingredients and moisture content by using known calculation as evidenced by NPL total Dry Matter
 (page 1, e.g. 100- %moisture content= % dry matter) in order to have desired dry matter content of “at least 78 wt. %” as claimed in claim 1.
It is also to be noted that claim 1 also recites “glucose syrup” 80% dry matter at 50 degree C. Claim 1 is interpreted as the dry matter of glucose syrup 80% can provide close match dry matter content of the “aqueous solution’ which is “at least 78% dry matter’. Therefore, one of ordinary skill in the art would select glucose syrup also having dry matter including 80% dry matter in order to have the matched dry matter of the aqueous solution.
With respect to (c), Cao et al. discloses a gel gummy candy food made from gelatin having gel strength of more than 180 Bloom and derived from hide glue or bone glue ([0018}).
Oesser et al. discloses that pig skin gelatin (Type- A, i.e. type I) has bloom strength 299 and viscosity 3.9 mPa.s with specific property (at least in Table 1).
NPL Yang et al. discloses that lower viscosity gelatins dissolve at a faster rate and can be used at higher concentration without causing problems due to tailing when depositing in molds, etc. (at least in page 265, col 2, lines 5-9 under Fig 4).
Therefore, it is the desired choice of selecting the gelatin from desired source in order to have high bloom value with relatively low viscosity compared to same bloom value containing other source (at least in Table 1 of Oesser et al.).
Cao et al. in view of Oesser et al. and NPL Yang et al. are silent about “pig skin” collagen has the MW of the type 1 skin collagen. 
It would also  have been obvious that the pig skin will belongs to ‘skin collagen’  and therefore, it would have obvious mean molecular weight “greater than 130 kDa” which is the characteristics of Type 1 collagen as evidenced by NPL Chi, C-F et al. ( skin collagen of fishes, calf skin ; 2.1, Result and Discussion) has heterodimer of alpha 1, 2 and 3 and schematic diagram of SDS-PAGE gel chromatography revealed this size of the collagen from various skin sources (> 130 kDa) (Fig 1)
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify gelatin of Cao et al. to include the teaching of Oesser et al. to consider gelatin from the source of Pig skin gelatin and having desired choice of relatively low viscosity gelatin at this high bloom value of 299 and pig skin gelatin is predominantly used in food sector as a product (Table 1 of Oesser et al.) because low viscosity gelatin dissolves at a faster rate and can be used at a higher concentration without causing problems due to tailing when depositing in molds etc. as taught by NPL Yang et al. (at least in NPL Yang et al. page 264, col 1, second paragraph, lines 12-15 and page 265, lines 5-9 under Fig 4) and the product would have an obvious desired collagen having greater than 130 MW size as evidenced by NPL Chi, C-F et al. ( NPL Chi, C-F et al. 2.1, Result and Discussion)
Regarding water activity, Farber et al. discloses that the composition contains water activity less than 0.7 Aw having moisture content 10- 30% by weight (at least in [0015], [0018)).
With respect to (d), Cao et al. discloses starch syrup 10-50% ([0022]). However, “starch syrup’ is broad and it can be mixed corn (i.e. corn starch) syrup (e.g. maltose corn syrup etc.) in addition to hydrolyzed glucose syrup as evidenced by NPL sugar
syrup (page 1). Cao et al. is specifically silent about “glucose syrup” having DE 8-50% by weight of “glucose syrup” and viscosity of glucose syrup. 
Farber et al. discloses that starch syrup can be from any starch having starch sugars ([0046]) and one of them can be in the form of ‘glucose syrup’ ([0046)) (i.e. glucose only as glucose syrup) and it may be from hydrolyzed corn syrup ([0051]). Therefore, Farber et al. is used specifically who discloses that starch sugars as glucose syrup ([0046]) can be low, medium or high DE syrup having 20- 99 DE ([(0051]) (corn syrup can also be glucose syrup). It is evidenced by applicants own specification that 50 or more DE glucose syrup has less than 800 mPa.s. Viscosity (in PGPUB [0029]). Farber et al. also discloses that the lower viscosity sugar syrup will have lower rigidity ([0053)).
Therefore, one of ordinary skill in the art would have been motivated to consider glucose syrup with the disclosed DE value which meets the range DE value of the independent claim 1 in order to have desired sweetness with the maintenance of claimed low viscosity and the composition having desired sweetness from the glucose syrup can make the need for sucrose optional to meet sucrose 0-50 wt.% as claimed in claim 1.
Therefore, one of ordinary skill in the art can select the desired viscosity containing glucose syrup and it is within the skill of one of ordinary skill in the art to optimize the viscosity from within the claimed range viscosity of less than 800 mPa:s. as claimed in claim 1 and less than 700 Pa.s.as claimed in claim 20. One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Cao et al. to include glucose syrup of high DE 50 or more from the broad range teaching of Farber et al. in order to have high concentration of dextrose
 ([0051]) as desired choice of sweetness property and viscosity in order to produce optimum quality of the final product with lower rigidity (Farber et al., [0053]) to provide desired consistency and sweetness of the final composition.

Absent showing of unexpected results, the specific amount of claimed viscosity containing glucose syrup is not considered to confer patentability to the claims. As the consistency, texture are variables that can be modified, among others, by adjusting the desired DE (Dextrose Equivalent) containing glucose syrup with the specified viscosity, the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of desired viscosity containing glucose syrup in Farber et al. to amounts, including that presently claimed, in order to obtain the desired effect e.g. optimum matrix body and rigidity of the matrix ([0053] of Farber et al.), texture etc. (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
Amended claim 1 (e.g. the terms and phrase “by pouring’, “gelatin is obtained from connective tissue” etc.), 18 (determined term) are also product-by-process claim.
Therefore, it is to be noted that, in this case, the courts have held that when the prior art factor appears to differ from the claimed factor only in the method of obtaining
the factor, the burden of persuasion was on applicant to show that the claimed product exhibited unexpected properties compared with that of the prior art. The courts further noted, “No objective evidence has been provided establishing that no method was known to those skilled in this field whereby the claimed material might have been synthesized.” 10 USPQ2d at 1926. The courts also held that “even though product-by- process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). Lastly the courts have held that when the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or section 103 of the statute is eminently fair and acceptable. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” In re Brown, 459 F.2d 531,535, 173 USPQ 685, 688 (CCPA 1972). The examiner further notes that once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).

9. 	Regarding claim 2, Cao et al. discloses that the composition contains edible essence, edible colorant etc. (at least in [(0019]).

10. 	Regarding claims 3, 5, Farber et al. discloses that the composition contains bioactive agents (Abstract) like vitamins, nutraceuticals , pharmaceuticals etc. (at least in [0098], e.g. dipeptide, glutamine etc. [0101], [0140] e.g. creatine 11.91% before molding is last line of [0141]) in order to have desired specific choice for specific purpose e.g. glutamine as amino acid provides fuel to gastro-intestinal and immune cells, prevent muscle loss and improve nitrogen balance and peptides as glycopeptide inhibits bacteria mediated adhesion and plaque formation and therefore, protects plaque formation ([0098]) to meet claims 3, 5.
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Cao et al. by including the teaching of Farber et al. to include desired bioactive agents (Abstract) like vitamins, nutraceuticals etc. (at least in [0098], e.g. dipeptide, glutamine etc.[0101] ) in order to have desired specific choice for specific purpose e.g. glutamine as amino acid provides fuel to gastro- intestinal and immune cells, prevent muscle loss and improve nitrogen balance and peptides as glycopeptide inhibits bacteria mediated adhesion and plaque formation and therefore, protects plaque formation ([0098)).

11. 	Regarding claim 7, it is to be noted that regarding claim 7, Cao et al. in view of Farber et al. and secondary prior arts also disclose that the dextrose equivalent for
syrups (DE) can be broad between 20-99 DE and it can be 40 and 70, 62-65 also depending on desired low or high content of dextrose (at least in Farber et al., [0051]). One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Cao et al. to include glucose syrup of high DE 50 or more from the broad range teaching of Farber et al. in order to have high concentration of dextrose content ([0051]) as desired choice of sweetness property. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of desired DE containing glucose syrup in Cao et al. and Farber et al. to amounts, including that presently claimed, in order to obtain the desired effect e.g. desired concentration of dextrose to get desired sweetness property of the final product (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

12.	 Regarding claim 12, Cao et al. discloses that the composition also contains at least gellan gum (i.e. hydrocolloid) 0.1-1.0 by weight of the composition (at least in [0006], [0019]).

13. 	Claim 4 is rejected under 35 U.S.C. 103(a) as being unpatentable over Cao et al. US 2004/0013732 in view of Farber et al. US 2004/0013732 in view of NPL Yang et al. in view of Chang et al. US 2003/0064074 and in view of Oesser et al.
 (US 2015/0232534) and as evidenced by NPL Cai, C-F et al. as applied to claim 1 and further in view of Schauss et al. US 2006/0024390.

14. 	 Regarding claim 4, Cao et al. in view of Farber et al. and secondary prior arts disclose that the nutritional supplement can be botanical extract (in Farber et al. [(0101]), shark cartilage extract, functional fiber ([0100]). Therefore, these can be insoluble constituents also. It is to be noted that insoluble fiber is insoluble and therefore, can be in dispersed form. Farber et al. also discloses that “the active ingredient (s) are uniformly dispersed (at least in Abstract, [0018] of Farber) and insoluble fiber belongs to nutritional supplement ([0100] of Farber et al.)” which can also be in dispersed” form to meet claim 4.
(Additionally), Schauss et al. discloses that insoluble fiber, as a source of fiber can be included in the food composition in order to have the benefit of good bowel movement and good colon health ([0018)).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Cao et al. in view of Farber et al. in view of secondary prior arts (e.g. functional fiber [0100] of Farber et al.) to include insoluble fiber as well in order to have the benefit of good bowel movement and good colon health ([0018]).
Claim 4 is also a product-by-process claim (e.g., the term are dispersed). Therefore, it is to be noted that, in this case, the courts have held that when the prior art factor appears to differ from the claimed factor only in the method of obtaining the factor, the burden of persuasion was on applicant to show that the claimed product
exhibited unexpected properties compared with that of the prior art. The courts further noted, “No objective evidence has been provided establishing that no method was known to those skilled in this field whereby the claimed material might have been synthesized.” 10 USPQ2d at 1926. The courts also held that “even though product-by process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). Lastly the courts have held that when the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or section 103 of the statute is eminently fair and acceptable. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” In re Brown, 459 F.2d 531,535, 173 USPQ 685, 688 (CCPA 1972). The examiner further notes that once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).

15. 	Claim 9 is rejected under 35 U.S.C. 103(a) as being unpatentable over Cao et al. US 2004/0013732 in view of Farber et al. US 2004/0013732 in view of NPL Yang et al. in view of Chang et al. US 2003/0064074 and in view of Oesser et al. (US 2015/0232534) and as evidenced by NPL Cai, C-F et al. as applied to claim 1 and further as evidenced by and further as evidenced by NPL “granulated sugar”.

16. 	Regarding claim 9, Cao et al. discloses that white granulated sugar can be from 10-50% (at least in [0019]). It is known and is evidenced by NPL granulated sugar that granulated sugar is sucrose (page 1). Therefore, the disclosed range amount encompasses the claimed range amount of ‘15-45% by weight of the sucrose’ to show prima facie case of obviousness to meet claim 9.

Pertinent prior arts
17.	 Capedon et al. (US 2015/0282508) and Olijve J et al. (US 2017/0342130) and NPL Badii et al. [in Badii et al., Fish Gelatin: Structure, gelling properties and interaction with egg albumin proteins, Food Hydrocolloids, 20, 2006, 630-640].

Response to arguments
18.	Applicants arguments and amendments as filed on 8/11/2022 have been considered. It is to be noted that examiner has withdrawn NPL Chi, C-F as secondary prior art. However, examiner used NPL Chi, C-F as evidentiary reference. Even if NPL Chi, C-F is not used as secondary prior art, the rejection can be maintained. Therefore, the rejection is made as final. 

19.	Applicants argued on pages 3 and 4, in remarks, that “A. The Present Claims Are Patentable for the Same Reasons as Application No. 16/598,826”.
Applicants argued further that Casting compound of the '826 application and the casting compound of present claim 1 comprise the same main components, namely: 
(i) " a gelatin having a mean molecular weight (MW) of at least 130 kDa, and 
(ii) a glucose syrup with a viscosity of less than 1,000 mPa-s and 800 mPa-s, respectively, wherein the glucose syrup has a dextrose equivalent of 50 or more. 
According to the Notice of Allowance which issued in connection with the '826 application, it is exactly these two main components of the casting compound which provide for a patentable distinction over the prior art. The following is a citation from the "Reasons for Allowance" from the Notice of Allowance of the '826 application:
In response, regarding “a gelatin MW at least 130 kDa , it is discussed in detail below in paragraph #20 in this section. 
 Regarding “glucose syrup and its viscosity”, it is to be noted that and as discussed, in detail, in the office action above that Cao et al. discloses starch syrup 10-50% (Cao [0022]) in view of Farber et al. disclose 8-50% glucose syrup (Farber [0046], [0051]). It is evidenced by applicants own specification that 50 or more DE glucose syrup has less than 800 mPa.s. Viscosity (in PGPUB [0029]). Farber et al. also discloses that the lower viscosity sugar syrup will have lower rigidity ([0053]).

20.	Applicants further argued on page 4, in remarks section that Notice of Allowance issued to 16/598826 application because “The closest prior art is drawn to Cao et al. US 2014/0127375 drawn to a gelatin product made from hide and bones, where the product comprises gelatin, starch syrup, sorbitol and sucrose. The reference however is silent to the molecular weight of [the gelatin] and specific combination of dextrose equivalent for the casting compound. The molecular weight allows for the casting formulation to form hollow molds that encase a core compound without a drying step.

In response, it is to be noted that examiner has to evaluate whether the application is in condition for allowance based on the review and search to determine if the arguments made by the applicants overcome the rejections of record and if examiner does not find any further prior art alone or in combination to address the new/amended/original claim to do next office action. Examiner does not need to compare other allowed similar applications which is on record because there are many differences like scope of the claim, prior arts used for the office action made for another similar application etc. 
In this instance, applicants’ arguments do not overcome the rejections of record. The reasons are discussed below.
Applicants primarily argued that (i) The closest prior art by Cao et al. is silent to the molecular weight of [the gelatin] and specific combination of dextrose equivalent for the casting compound”. (page 4, in Remarks section, mid page) [and because] the MW allows for the casting formulation, to form hollow molds that encase a core compound without a drying step.
In response, it is to be noted that this is 103 (a) obviousness rejection. Therefore, Cao et al. is modified by Oesser et al. to consider pig skin gelatin (Type-1) which is unique because of its high bloom strength (299)  and low viscosity (3.9) with specific property (at least in Table 1) and this lower viscosity provides the benefits of its use at higher concentration because it dissolves at faster rate and without causing problems due to tailing when depositing into molds as disclosed by NPL Yang et al. (at least in page 265 , col 2 lines 5-9, Under Fig 4). 
Therefore, the combinations of references will meet claimed invention and “will have the property to form hollow molds that encase a core compound without a drying step. 
 
21.	Applicants argued on page 5, in Remarks section that “B. The Office Fails to Provide a Rationale for the Proposed Modification of Cao in View of Chi”.
In response, it is to be noted that examiner has considered NPL Chi as evidentiary reference to provide evidence that the “mean molecular weight of skin collagen” would have been obvious mean molecular weight greater than 130 kDa. Therefore, this type I collagen with low viscosity (as discussed above) having would have been obvious mean molecular weight greater than 130 kDa containing gelatin meet claim 1 and this disclosed composition which meet the claimed composition will allow casting without drying step. 

22.	Applicants argued on page 6, in Remarks section that  “C.    The Cited Combination of References Does Not Teach a Mean MW of at Least 130 kDa.
In response, it is to be noted and as mentioned in the office action above that  NPL Chi, C-F et al. is used to provide evidence that type 1 collagen has alpha 1, alpha 2 chains (130 kDa), and bony fish collagen (bone source), calf skin (2.1, Result and Discussion) has heterodimer of alpha 1, 2 and 3 and schematic diagram of SDS-PAGE gel chromatography revealed this size (> 130 kDa) (Fig 1) which reads on more than 130 kDa and at least 35 wt.% has MW greater than 130 kDa as claimed in claim 1 (Fig 1).
As explained in paragraph #18 above, the rejection is made as final. 

Conclusion
23.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning the communication or earlier communications from the examiner should be directed to Bhaskar Mukhopadhyay whose telephone number is (571)-270-1139.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor Erik Kashnikow, can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/BHASKAR MUKHOPADHYAY/
Examiner, Art Unit 1792  

/DONALD R SPAMER/Primary Examiner, Art Unit 1799